Case 1:18-cv-24227-CMA Document 168 Entered on FLSD Docket 07/11/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP, LLC; et al.,

        Defendants.
  ____________________________________/

                                              ORDER

         THIS CAUSE came before the Court on Plaintiff’s Corrected Motion for Clarification of

  June 27, 2019 Order [ECF No. 166], filed July 10, 2019. Plaintiff asks whether the June 27, 2019

  Order [ECF No. 151] denying Defendants’ Uncontested Motion to File Information Designated

  by Plaintiff Under Seal [ECF No. 150], requires the parties to first ask the magistrate judge to

  remove confidentiality designations before confidential deposition testimony may be used in

  summary judgment papers filed with the Court. (See Mot. 3). Plaintiff states the absence of such

  requirement would “render the Confidentiality Order meaningless” because a party might

  “unilaterally remove another party’s confidential designations for any deposition testimony by

  electing to cite it in their summary judgment papers.” (Id.). Defendants filed their Opposition to

  Plaintiff’s Corrected Motion for Clarification of June 27, 2019 Order [ECF No. 167], stating the

  Order is not ambiguous and clearly states designations for deposition testimony cited in summary

  judgment papers “shall be removed.” (Id. 3 (quoting June 27, 2019 Order) (emphasis omitted)).

         The June 27, 2019 Order authorizes the parties to remove confidentiality designations for

  deposition testimony relied on in the briefing associated with the parties’ motions for summary

  judgment. (See June 27, 2019 Order 2). The Order specifically states it “does not otherwise
Case 1:18-cv-24227-CMA Document 168 Entered on FLSD Docket 07/11/2019 Page 2 of 2
                                                CASE NO. 18-24227-CIV-ALTONAGA/Goodman


  modify the Confidentiality Order [ECF No. 100].” (Id. 2). Any testimony presently designated as

  confidential that is not necessary for consideration of the summary judgment motions should

  remain confidential and not be referenced or included in the parties’ briefing. To the extent a party

  wishes to bring to the Court’s attention information designated as confidential, it is to be included

  along with all other information on the public docket. Again, the Court will not resolve the

  summary judgment motions based on information submitted under seal.

         Accordingly, it is

         ORDERED AND ADJUDGED that Plaintiff’s Motion for Clarification [ECF No. 166]

  is DENIED.

         DONE AND ORDERED in Miami, Florida, this 11th day of July, 2019.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                   2
